Citation Nr: 0103474	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-18 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1959 to April 1967 
and from July 1967 to April 1979.  This matter comes to the 
Board of Veterans' Appeals (Board) from a December 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO denied 
entitlement to a compensable disability rating for right ear 
hearing loss, a compensable rating for tinnitus, and a rating 
in excess of 30 percent for a myocardial infarction with 
hypertension.  In March 1999 the veteran submitted a notice 
of disagreement with that decision.

In an August 1999 rating decision the RO increased the rating 
for tinnitus from zero to 10 percent.  The 10 percent rating 
is the maximum rating available for tinnitus, that the 
veteran has stated that he agrees with the 10 percent rating 
currently assigned.  The Board finds, therefore, that that 
issue is no longer in contention.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the RO 
grants the maximum available benefit).

In August 1999 the RO issued a statement of the case 
pertaining to the rating assigned for right ear hearing loss 
and the heart disorder, but in his September 1999 substantive 
appeal the veteran included the issue of a higher rating for 
hearing loss as the only issue on appeal.  During a May 2000 
informal hearing the veteran stated that he was only 
appealing the issue of the rating assigned for hearing loss, 
and service connection for left ear hearing loss.  The Board 
finds, therefore, that the issue of entitlement to a higher 
rating for myocardial infarction with hypertension is not 
within its purview.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993) (although the veteran filed a 
timely notice of disagreement, the Board does not have 
jurisdiction in the absence of a timely filed substantive 
appeal); 38 C.F.R. § 20.200 (2000).

In a July 2000 rating decision the RO granted service 
connection for left ear hearing loss and continued the denial 
of a compensable rating for bilateral hearing loss.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him VA audiometric examinations in 
order to assist him in substantiating his claim for VA 
compensation benefits. 

2.  The average puretone threshold in the left ear is 
30 decibels, with speech discrimination ability of 
96 percent, and the average puretone threshold in the right 
ear is 46 decibels, with speech discrimination ability of 
88 percent.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).

The RO obtained the records of treatment from the VA medical 
center (MC) and provided the veteran VA audiometric 
examinations in August 1998 and June 2000.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.

Subsequent to the denial of an increased rating in December 
1998, the regulations pertaining to the evaluation of hearing 
loss were revised effective June 10, 1999.  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. 
§ 4.85-4.87).  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds, however, 
that in comparing the rating criteria for evaluating hearing 
loss in the old and revised regulations as those regulations 
pertain to the veteran's hearing loss, no material change in 
the applicable rating criteria is shown.  The Board finds, 
therefore, that it can consider the revised regulations in 
the first instance in evaluating the bilateral hearing loss 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

VA audiometric examinations in April and August 1998 revealed 
puretone decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
60
70
LEFT
20
30
30
40

The average puretone threshold in the right ear was 
49 decibels and the average puretone threshold in the left 
ear was 30 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.

A VA audiometric examination in June 2000 revealed puretone 
decibel thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
60
60
LEFT
30
30
30
30

The average puretone threshold in the right ear was 
46 decibels and the average puretone threshold in the left 
ear was 30 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 
96 percent in the left ear.

A non-compensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
46 decibels, with speech recognition ability of 88 percent 
correct (level II) and, in the other ear, the puretone 
threshold average is 30 decibels, with speech recognition 
ability of 96 percent correct (level I).  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  The Board finds, 
therefore, that the criteria for a compensable rating are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to a compensable disability rating 
for bilateral hearing loss.


ORDER

The claim of entitlement to a compensable disability rating 
for bilateral hearing loss is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

